Citation Nr: 0208153	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  94-47 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Amy Girard-Brady, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The veteran had had active duty from January 1968 to August 
1969, including service in Vietnam.  The appellant is the 
veteran's widow.  

This matter was last before the Board of Veterans' Appeals 
(Board) in October 1997, on appeal from a March 1995 rating 
decision of the Muskogee, Oklahoma,  Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board remanded the appellant's claim for further development 
of the record.  

In May 2002, the appeal was returned to the Board.  Upon its 
review of the record as returned, the Board has concluded 
that this matter must unfortunately again be remanded.


REMAND

As a preliminary matter, the Board observes that the attorney 
of record's Appointment of Individual as Claimant's 
Representative form was received at the RO on May 16, 2002.  
Contemporaneously received with her appointment letter was a 
request for a copy of the veteran's claims folder.  The 
record does not reflect that a copy of the claims folder was 
forwarded to the attorney as requested prior to return of 
this matter to the Board on May 27, 2002.  Upon remand, the 
RO will be instructed to forward a copy of the claims folder 
to the attorney, if it has not already done so.  

The record presently before the Board indicates that in 
February 1999, the RO forwarded the veteran's claims folder 
to the VA Central Office to obtain an opinion by an 
independent medical examiner.  See 38 U.S.C. A. § 5109(a) (If 
a matter is of such complexity to be outside the scope of a 
VA examiner's expertise, VA may secure an advisory opinion 
from one or more independent medical experts who are not 
employees of VA.).  Apparently, the veteran's original claims 
folder was lost in transit subsequent to its transfer to the 
VA Central Office, and all efforts to recover the file have 
not been successful.

It is well settled that in circumstances where known evidence 
has been lost while in the custody of Government 
depositories, VA has an obligation to apprise the claimant of 
alternative sources of information to substantiate the claim.  
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Additionally during the pendency of this matter, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was made law, and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  The appeal 
will therefore be remanded for compliance with the VCAA.

Finally, the Board observes that the veteran's reconstituted 
claims folder does not indicate whether the RO complied with 
the Board's October 1997 directive to contact George B. 
Selby, M.D., a physician at the VA Medical Center in Oklahoma 
City, Oklahoma, and request that he elaborate on his reported 
opinion relative to the likelihood that the veteran's 
metastatic malignant melanoma was related to his exposure to 
presumed herbicide exposure during Vietnam service.  Upon 
remand, the RO will again be directed to this effort.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts, and 
that such compliance is neither optional nor discretionary.  
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.).  

In light of both previously existing law, as well as the 
provisions of the VCAA, this claim is REMANDED for the 
following development:

1.  The RO should ensure that a copy of 
the claims folder as reconstituted is 
forwarded to the appellant through 
counsel, if such has not already been 
accomplished.  

2.  After ensuring that the appellant, 
through her representative, has been 
forwarded a copy of the claims folder, 
the RO will request that the appellant 
forward any additional copies of evidence 
noted to have been forwarded in June 1995 
in support of the claim.  This includes, 
but is not limited to copies of treatise 
extracts and articles supporting the 
appellant's theory of entitlement to the 
benefit sought, the veteran's service 
medical records, and any other 
information deemed by the appellant to be 
relevant to her claim.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
records not currently on file.  The RO 
should then obtain these records and 
associate them with the claims folder.

3.  After receipt of the appellant's 
response to the inquiry provided for in 
paragraph 2, the RO will provide to the 
appellant an advisement as to any medical 
or lay evidence, not previously provided 
to VA that is necessary to substantiate 
the claim; and as part of that notice, 
the RO shall indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant and which 
portion, if any, the RO shall obtain.  

4,  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue, 
including the obtaining of any medical 
opinion if deemed appropriate.  In 
particular, the RO must comply with the 
Board's remand directive of October 1997 
and 
attempt to contact George B. Selby, M.D., 
a physician at the VA Medical Center in 
Oklahoma City, Oklahoma, and request that 
he elaborate on his reported opinion 
relative to the likelihood that the 
veteran's metastatic malignant melanoma 
was related to his exposure to presumed 
herbicide exposure during Vietnam 
service.  If Dr. Selby is no longer 
available or is no longer employed by VA, 
a memorandum to that effect must be 
included in the claims folder.  

The RO must also follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development of the claims.  Following 
such development, the RO should review 
and readjudicate the claim.  If any such 
action does not resolve the claim, or if 
the RO chooses to take no additional 
development action, the RO shall issue 
the appellant a Supplemental Statement of 
the Case pertaining to that issue. The 
appellant should be given notice of, and 
appropriate opportunity to exercise, her 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank 	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



